Citation Nr: 1710878	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-30 629A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paruresis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to November 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the hearing is of record.

In October 2014, the Board remanded the issue for additional development.

In April 2016, the Board denied the issue.  The Veteran filed a Motion to Vacate in August 2016.  For reasons discussed below, the Board's April 2016 decision is vacated.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In this case, the Veteran underwent a VA Mental Disorders examination in October 2015.  He requested a copy of this examination report in December 2015 under the Freedom of Information Act (FOIA).  Unfortunately, this FOIA request was not fulfilled prior to the Board issuing its April 2016 decision.  The Board's April 2016 decision must be vacated to resolve this due process error.



Accordingly, the April 11, 2016 Board decision addressing the issue of service connection for paruresis is vacated.



	                        ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


